2022 IL App (2d) 210494-U
                                       No. 2-21-0494
                                  Order filed July 20, 2022

      NOTICE: This order was filed under Supreme Court Rule 23(b) and is not precedent
      except in the limited circumstances allowed under Rule 23(e)(l).
______________________________________________________________________________

                                            IN THE

                             APPELLATE COURT OF ILLINOIS

                              SECOND DISTRICT
______________________________________________________________________________

THE PEOPLE OF THE STATE                ) Appeal from the Circuit Court
OF ILLINOIS,                           ) of Kane County.
                                       )
      Plaintiff-Appellee,              )
                                       )
v.                                     ) No. 16 CF 1951
                                       )
MOHAMMAD HUSSAIN,                      ) Honorable
                                       ) Alice C. Tracy,
      Defendant-Appellant.             ) Judge, Presiding.
______________________________________________________________________________

       JUSTICE BRENNAN delivered the judgment of the court.
       Justices Jorgensen and Schostok concurred in the judgment.

                                           ORDER

¶1     Held: At defendant’s trial on battery charges, the trial court properly denied defendant’s
             motion for a mistrial based on testimony that defendant had just “returned from
             federal prison” and that he had an FBI fingerprint card. Any prejudice to defendant
             was cured when the trial court sustained objections to the testimony, immediately
             admonished the jury to disregard the testimony, and later instructed the jury not to
             consider any testimony for which the trial court had sustained an objection.

¶2     Defendant, Mohammad Hussain, appeals his conviction of aggravated battery on a public

way (720 ILCS 5/12-3.05(c) (West 2016)), contending that the trial court erred in denying his

motion for a mistrial. He contends that the State elicited testimony suggesting that he had

previously committed a federal crime and that this evidence was so prejudicial as to deny him a
2022 IL App (2d) 210494-U


fair trial. We affirm because the testimony in question did not necessarily suggest that defendant

had previously committed a federal crime, and, to the extent it did, the trial court cured any

prejudice by sustaining objections to the testimony and instructing the jury to disregard it.

¶3                                      I. BACKGROUND

¶4     Defendant was indicted on one count of aggravated battery with a deadly weapon (720

ILCS 5/12-3.05(f)(1) (West 2016)) and one count of aggravated battery on a public way (720 ILCS

5/12-3.05(c) (West 2016)).

¶5     The following facts were established at defendant’s jury trial. On October 30, 2016, Syed

Shah attended a religious gathering at a home in Carpentersville. One of Shah’s friends, Aitezaz

Syed, was also present.

¶6     As Shah and Syed sat in the basement listening to a speaker, Imran Aziz, another attendee,

looked at Shah aggressively and angrily. After looking back at Aziz several times, Shah ignored

him. Aziz also looked angrily at Syed. At that time, Shah did not speak to Aziz or have a physical

altercation with him.

¶7     According to Shah, he knew Aziz because the two had been members of the same religious

organization. However, because of religious disputes between members of that organization, Shah

had left and started a new organization.

¶8     After the speaker finished, everyone went to the first floor of the home to eat. After eating,

Shah, Syed, and an elderly companion decided to leave. Because the elderly person had stopped

to talk with someone, Shah and Syed waited for him in the driveway near the street.

¶9     As the pair stood near the street, Shah noticed that Aziz was staring at him. When Shah

looked back, Aziz said “ ‘F***, what the f*** are you looking at?’ ” Shah responded that he was

looking at Aziz, trying to figure out why he was looking at Shah. Aziz then approached Shah,



                                                -2-
2022 IL App (2d) 210494-U


came close to his face, and said, “ ‘Say that again.’ ” As Shah began to repeat what he had said,

Aziz slapped him in the face.

¶ 10    At that point, Syed tried to separate the two men. Aziz then began punching Shah and

Syed.

¶ 11    Aziz called for his cousin, defendant. Shah knew defendant from the religious organization

that Shah had left. Defendant ran toward the three men.

¶ 12    As defendant approached, he told Shah, “ ‘I have to settle old scores with you. You opened

up the new [religious] center. Now I’m gonna teach you a lesson.’ ” Defendant then began

punching and kicking Shah, striking his head, face, and body. The blows were painful. According

to Shah, he tried to grab defendant’s wrist to defend himself. Shah could not recall throwing a

punch at or kicking defendant.

¶ 13    At some point, several bystanders separated the men. Defendant, however, continued to

try to hit Shah and Syed.

¶ 14    Once Shah was separated from defendant and Aziz, they both began to attack Syed. Aziz

then went to his car, which was parked nearby, and grabbed a handgun from inside. According to

Shah, Aziz put a magazine in the gun and approached Syed.

¶ 15    Shah testified that Aziz put the gun to Syed’s chest and said that he was going to kill him.

At the same time, defendant was punching Syed from behind. Syed tried to defend himself from

both men. After Syed said something to Aziz, Aziz struck him in the face several times with the

gun.

¶ 16    At that point, defendant again approached Shah and started punching him. Aziz then

approached Shah with the gun and moved the slide as if to put a round in the chamber. Aziz put

the gun to Shah’s forehead. As he held the gun to Shah’s forehead, Aziz said that Shah was a



                                                -3-
2022 IL App (2d) 210494-U


“ ‘big talker’ ” and that he should “ ‘talk now.’ ” Shah did not say anything because he feared

being shot. Shah was shown a State’s exhibit that he identified as the Glock 9-millimeter used by

Aziz.

¶ 17    As Shah stood still with the gun pointed at his forehead, defendant began punching and

kicking him from behind. Aziz then began hitting Shah on the head with the butt of the gun. As

Shah tried to duck, he noticed that defendant now had the gun. Shah did not, however, see Aziz

give defendant the gun. Defendant then began striking Shah on the top of the head with the gun.

As defendant did so, Shah felt blood running down his face.

¶ 18    Bystanders then separated Shah and defendant and took Shah into the house. Once inside,

Shah saw defendant and Aziz attacking Syed. Shah then called 911. When Shah exited the house,

still talking to the police on his phone, Aziz took the gun and drove away. As defendant headed

toward his vehicle, the police arrived. Shah told the officers to arrest defendant and that Aziz had

driven away.

¶ 19    As Shah was being treated in an ambulance, the police brought defendant in handcuffs and

Shah identified him as one of the attackers. Shah was then taken to a hospital where he received

a CT scan and five stitches to his head.

¶ 20    On cross-examination, Shah admitted that, after being banned from the religious

organization he had left, he entered its building briefly to attend a friend’s funeral. Shah also

admitted that he had been charged in Cook County with criminal trespass to that religious

organization’s building. When defense counsel asked Shah if there was a conflict within the

religious organization, Shah answered “yes” that “the conflict start[ed] as I am saying since 2009

is how I got to know [defendant] and [Aziz] because [defendant] had –what [Shah] had heard, had




                                               -4-
2022 IL App (2d) 210494-U


just returned from federal prison.” Defense counsel objected, and the trial court sustained the

objection and “ask[ed] the jury to disregard that please.”

¶ 21   Aitezaz Syed testified that he attended the October 30, 2016, religious gathering in

Carpentersville. After a lecture and a meal, he and Shah, along with others, exited the home.

¶ 22   As Syed and Shah stood near the street waiting for a companion, Syed saw Aziz walking

around. Aziz was looking at and cursing at Shah. Syed recognized Aziz but did not know his

name at the time.

¶ 23   As Aziz approached Shah, he asked Shah why he was looking at him. He also cursed at

Shah. According to Syed, Aziz then struck Shah in the face several times with his hand. When

Syed asked Aziz why he was hitting Shah, Aziz began to punch Syed. Syed admitted that, in

defending himself, he probably pushed Aziz several times.

¶ 24   As Syed and Aziz were fighting, Aziz called for defendant. Defendant then approached

and began hitting Shah. As defendant hit Shah, Aziz continued to hit Syed. According to Syed,

as bystanders intervened and held him and Shah, Aziz went to his car and obtained a gun.

¶ 25   After getting the gun, Aziz approached Syed, put the gun to Syed’s chest, and told him that

he was going to kill him. When Syed said, “ ‘[G]o ahead,’ ” Aziz began to hit him in the face

with the gun. Aziz then hit him with the butt of the gun several times in the back of the head.

¶ 26   After striking Syed with the gun, Aziz turned toward Shah. According to Syed, Aziz put

the gun in Shah’s face. Aziz then began hitting Shah on the head with the butt of the gun, and

Shah began to bleed.

¶ 27   As Aziz struck Shah with the gun, defendant also punched and kicked Shah. At some

point, Syed saw defendant with the gun, although Syed did not see Aziz give defendant the gun.

According to Syed, defendant struck Shah in the head with the gun.



                                               -5-
2022 IL App (2d) 210494-U


¶ 28   After people took Shah into the house, Aziz began to punch Syed in the face. Aziz had the

gun again and struck Syed with it a couple of times. Later, Syed testified that he saw Aziz take

the gun back from defendant. When Shah exited the house, he was talking to the police on his

phone. Aziz then drove away. Defendant was still at the scene when the police arrived.

¶ 29   Syed was treated for his injuries at a hospital. He claimed that he has scars on his face and

knee and back pain from the incident.

¶ 30   Sajid Mirza testified that he also attended the October 30 gathering. Mirza knew Shah,

Syed, Aziz, and defendant from their religious community.

¶ 31   As Mirza stood outside the house talking with friends, he saw Shah, Syed, and Aziz talking

near the street. At one point, Mirza turned around and saw Shah, Syed, and Aziz fighting. He saw

Aziz push Shah. As he thought about intervening, Mirza saw Aziz take a gun from his car.

¶ 32   As Aziz approached Shah and Syed, Aziz called for defendant. Mirza could not recall

seeing Aziz point the gun at anyone or strike anyone with the gun. Suddenly, Mirza saw that

Shah’s head was bleeding. He then saw Shah call 911.

¶ 33   Agha Hussain testified that he also attended the gathering. Agha Hussain knew Shah, Syed,

and defendant. After the gathering had ended, as Agha Hussain exited the garage, he heard a

commotion involving yelling, “bad words,” and fighting. Shah, Syed, and defendant were

exchanging the “bad words.” The three began to fight, but there might have been a fourth party

involved. Agha Hussain saw Shah on the ground and defendant was “up on him,” hitting him with

some object. Agha Hussain could not see what the object was. He could not tell if it was a gun.

Defendant was also kicking and punching Shah. At one point, Shah’s head began bleeding

profusely. Eventually, others stepped in and broke up the fight. On cross-examination, Agha

Hussain admitted that he did not see who started the fight.



                                               -6-
2022 IL App (2d) 210494-U


¶ 34     Carpentersville police officer Paul Kruger responded to the scene. He spoke to Shah, Syed,

and defendant. Defendant did not complain of any injuries or request medical attention. An

ambulance was requested for Shah and Syed. Defendant was arrested and taken to the police

station. On cross-examination, Officer Kruger testified that someone named Aziz had left the

scene with a gun and that an alert had been issued for him.

¶ 35     Carpentersville police sergeant Thomas Heitkamp testified that, when he arrived at the

scene, defendant was already in handcuffs in a squad car. Sergeant Heitkamp removed defendant

from the squad and escorted him to another part of the scene for a show-up. Several people

positively identified defendant as one of the assailants. When Sergeant Heitkamp asked defendant

where the gun was, defendant answered that he had given it back to Aziz.

¶ 36     Carpentersville police officer Morgan Brown testified that Aziz arrived at the police station

at about 5 p.m. on October 30, 2016. With Aziz’s permission, Officer Brown searched his car.

She found a Glock 19 in the center console. The magazine was loaded, but the chamber was

empty.

¶ 37     Christine Aper, a forensic scientist specializing in latent fingerprint analysis, examined the

Glock 19 for latent fingerprints. She found one latent print on the gun and one on the magazine.

She compared the prints to those on a “fingerprint card marked Mohammad Azam Hussain.” The

prints on the gun did not match those of defendant, but they did match those of Officer Brown.

When asked if defendant’s fingerprint card was provided by the Carpentersville Police

Department, Aper said no. When asked how she received the card, Aper said that she had obtained

it “through the FBI or the Federal Bureau of Identification” [sic]. Defense counsel objected and

moved for a mistrial, arguing that this was the second instance of testimony about “federal

information” related to defendant. The prosecutor responded that, before Aper gave her answer,



                                                 -7-
2022 IL App (2d) 210494-U


he had assumed that the fingerprint card came from Carpentersville Police Department. The trial

court found that both references were “inadvertent” and denied the motion for a mistrial. The court

sustained the objection and “ask[ed] the jury to disregard the answer.”

¶ 38   Bagar Zaidi testified for the defense. He attended the October 30, 2016, gathering. After

the gathering had ended, Zaidi and others exited the house. As Zaidi was about to help defendant

carry some catering equipment from the house, he heard someone call defendant’s name. When

Zaidi looked, he saw some people hitting Aziz.

¶ 39   According to Zaidi, he tried to separate Aziz from his attackers. At one point, Aziz went

to his car and obtained a gun. After Aziz displayed the gun, people began to walk away. Zaidi

denied that Aziz tried to hit anyone with the gun or that he gave the gun to defendant. Zaidi never

saw defendant hit anyone with the gun, because “[h]e didn’t even have it.” Zaidi saw Aziz leave

the scene before the police arrived. After Aziz left, defendant continued to load his car until the

police stopped him.

¶ 40   On cross-examination, Zaidi explained that defendant was Zaidi’s wife’s cousin. Zaidi

admitted that he did not see the fight start or know why it started.

¶ 41   Syed Nasir Hussain testified that he first met defendant at their religious center. Syed

Hussain attended the October 30 gathering. After the gathering, as he was in his car preparing to

go home, he saw a fight in the driveway. Initially, the fight was between Aziz, Shah, and Syed.

When Aziz called for help, defendant joined in.

¶ 42   Syed Hussain then saw Aziz go to his car and return holding a gun. According to Syed

Hussain, Aziz then tried to stop the fight. After people saw the gun, the fight stopped. Syed

Hussain denied seeing Aziz strike anyone with the gun or defendant holding the gun. Syed Hussain

left before the police arrived.



                                                -8-
2022 IL App (2d) 210494-U


¶ 43   On cross-examination, Syed Hussain testified that Syed and Shah were provoking Aziz and

that Aziz was provoking them. Syed Hussain saw blood on Aziz’s face but not on Shah’s.

According to Syed Hussain, defendant never punched anyone and only tried to separate the

combatants. Although he admitted that Aziz held the gun out to stop the fight, he denied that Aziz

pressed the gun to Syed’s chest or Shah’s forehead. He also denied seeing Aziz give the gun to

defendant or defendant hitting Shah with the gun.

¶ 44   Defendant testified that he catered the October 30 gathering. He denied having any

unfriendly exchanges with anyone during the event. After the speaker concluded, defendant served

food. After the meal, defendant began loading his catering equipment in his minivan. While doing

so, he spoke with one of the attendees. During that conversation, he heard someone calling his

name. As defendant approached the person calling for him, he recognized him as his cousin, Aziz,

who was being attacked by four people. Shah, Syed, and two other young people were hitting

Aziz. Defendant saw blood on Aziz’s face. Defendant intervened to break up the fight, but both

Shah and Syed started hitting him. Defendant admitted that he hit them back. Defendant feared

for his safety because he and Aziz were outnumbered and two of the attackers were younger than

defendant.

¶ 45   At one point, defendant heard Aziz shout, “ ‘Back off.’ ” He then saw Aziz holding a

handgun. When Aziz displayed the gun, the fighting stopped. Aziz did not strike anyone with the

gun. Defendant never had the gun. Defendant denied telling the police that he gave the gun back

to Aziz. He also denied having had any objection to Shah starting his own religious group.

¶ 46   On cross-examination, defendant explained that, initially, he tried unsuccessfully to

physically separate the fighters. As he was trying to break up the fight, Shah pushed him. He then

began punching Shah and Syed. Defendant denied that Aziz pointed the gun at anyone. Defendant



                                              -9-
2022 IL App (2d) 210494-U


admitted that, although Aziz was the one who was armed, he was concerned for Aziz’s safety and

told him to leave. He also admitted that Shah was bleeding during the fight. Although defendant

suffered minor injuries, he acknowledged that he never reported those injuries to the police.

¶ 47   During the State’s rebuttal, Sergeant Heitkamp reiterated that, when he asked defendant

where the gun was, defendant answered that he gave it back to Aziz.

¶ 48   Before the jury deliberated, the trial court instructed it to disregard (1) any questions “to

which objections were sustained,” and (2) any testimony the court had “refused or stricken.” The

jury found defendant guilty of aggravated battery on a public way but not guilty of aggravated

battery with a deadly weapon. Defendant filed a motion for a new trial, contending, among other

things, that the court erred in denying his motion for a mistrial based on Aper’s testimony about

defendant’s fingerprint card. The court denied the motion and sentenced defendant to 18 months’

probation. Defendant filed this timely appeal.

¶ 49                                       II. ANALYSIS

¶ 50   On appeal, defendant contends that the trial court abused its discretion in denying his

motion for a mistrial. Defendant asserts that Aper’s testimony that defendant had an FBI

fingerprint card, combined with Shah’s testimony that defendant had recently returned from

federal prison, suggested to the jury that defendant had committed a federal offense. Thus, he

argues, the testimony was so prejudicial that it denied him a fair trial.

¶ 51   “A mistrial should be granted where an error of such gravity has occurred that the defendant

has been denied fundamental fairness such that continuation of the proceedings would defeat the

ends of justice.” People v. Nelson, 235 Ill. 2d 386, 435 (2009). We review for an abuse of

discretion the trial court’s denial of a motion for a mistrial. Nelson, 235 Ill. 2d at 435. A trial




                                                - 10 -
2022 IL App (2d) 210494-U


court abuses its discretion when its decision is arbitrary, fanciful, or unreasonable. People v.

Collins, 382 Ill. App. 3d 149, 154 (2008).

¶ 52   Although a defendant is entitled to a trial free of improper questions or comments, not

every improper question or comment requires reversal. People v. Ramsey, 239 Ill. 2d 342, 438

(2010). Rather, the court’s sustaining an objection and instructing the jury to disregard the

question or comment has usually been viewed as sufficient to cure any prejudice. Ramsey, 239 Ill.

2d at 438.

¶ 53   We begin with Shah’s testimony. Defense counsel asked Shah if there was a conflict within

the religious organization. Shah answered that there was and then volunteered that he had heard

that defendant had returned recently from federal prison. Defense counsel immediately objected,

and the trial court sustained the objection. To the extent that the jury might have inferred from

Shah’s comment that defendant had committed a federal crime, any prejudice to defendant was

cured. First, it was a passing comment that did not relate to the question asked. Second, the trial

court sustained the defense objection and promptly instructed the jury to disregard Shah’s

testimony. Third, in closing argument, the prosecutor never referred to Shah’s comment about

Shah returning from federal prison. Fourth, before the jury began to deliberate, the court reminded

the jury that it was to disregard any testimony for which the court had sustained an objection.

Considering the brevity of Shah’s comment and the court’s effort to minimize its impact with the

jury, defendant was not unduly prejudiced.

¶ 54   We next address Aper’s testimony about defendant’s FBI fingerprint card coming from

“the FBI or the Federal Bureau of Identification” [sic]. Generally, evidence of other crimes is not

admissible unless it is relevant to connect the defendant with the specific charged offense. People

v. Maldonado, 402 Ill. App. 3d 411, 426 (2010). However, a witness’s isolated reference to



                                              - 11 -
2022 IL App (2d) 210494-U


obtaining a defendant’s fingerprint card from a database is not reversible error where it was

necessary to explain the course of the investigation or was ambiguous as to whether the fingerprints

were on file because of a prior criminal offense. Maldonado, 402 Ill. App. 3d at 426. A reference

is considered isolated if neither direct evidence nor argument at trial concerned the defendant’s

prior criminal offenses. Maldonado, 402 Ill. App. 3d at 426 (citing People v. Jackson, 232 Ill. 2d

246, 269 (2009)). Generally, “ ‘[a] law enforcement officer’s isolated and ambiguous statement

that he obtained [the] defendant’s fingerprints from a state agency’s database does not by itself

indicate that [the] defendant has a criminal background.’ ” Maldonado, 402 Ill. App. 3d at 427

(quoting People v. Jackson, 304 Ill. App. 3d 883, 894 (1999). In addition to the isolated and

ambiguous nature of a fingerprint card reference, an appellate court will also consider whether a

limiting instruction was given. Maldonado, 402 Ill. App. 3d at 427.

¶ 55   Here, Aper’s single reference to the source of the fingerprint card was brief. More

importantly, she did not suggest that the card was in the database because of a prior criminal

offense. Nor was there any further mention of the card or any other evidence that its source was

connected to a prior criminal offense. Accordingly, the connection between the fingerprint card

and a prior offense was tenuous at best. See Maldonado, 402 Ill. App. 3d at 428. Additionally,

Aper’s referenced the card only to describe how she proceeded with her part of the investigation.

Further, defense counsel immediately objected, the trial court sustained the objection, and the court

promptly instructed the jury to disregard Aper’s reference to the source of the card. Thus, Aper’s

testimony regarding the source of the fingerprint card did not warrant a mistrial.

¶ 56   Defendant relies on People v. Hudson, 7 Ill. App. 3d 333 (1972), to suggest that testimony

that a defendant has a fingerprint card on file with the police is sufficiently prejudicial to warrant

a new trial. Hudson, however, is distinguishable from this case. In Hudson, a fingerprint expert



                                                - 12 -
2022 IL App (2d) 210494-U


repeatedly referred to the defendant’s fingerprint card, and the expert’s “entire testimony

manifested a clear implication” to the jury that the defendant’s prints were on file with the Illinois

Bureau of Identification. Hudson, 7 Ill. App. 3d at 337. Here, by contrast, Aper mentioned

defendant’s fingerprint card only once. Thus, Hudson does not support defendant’s position.

¶ 57   Moreover, to the extent that Aper’s testimony by itself suggested that defendant had

previously committed a crime, any prejudice was cured when the trial court sustained defendant’s

objection and instructed the jury to disregard Aper’s testimony about the fingerprint card. See

Ramsey, 239 Ill. 2d at 438.

¶ 58   However, defendant asserts that the combination of Shah’s testimony that defendant had

just returned from federal prison and Aper’s reference to his having an FBI fingerprint card was

so prejudicial that it denied him a fair trial. We initially note that there is no indication that the

prosecutor acted in bad faith here. Shah’s testimony about defendant returning from federal prison

was in response to defense counsel’s questioning. As for Aper’s testimony about the FBI

fingerprint card, she offered that as part of her explanation of how she proceeded in conducting

her fingerprint analysis rather than in response to a specific question from the prosecutor about the

source of the fingerprint card.     More importantly, as discussed, neither Shah’s nor Aper’s

testimony, standing alone, was so prejudicial as to require a mistrial. Notwithstanding any possible

prejudice from the combination of Shah’s and Aper’s testimony, the trial court sustained objections

to both Shah’s and Aper’s testimony and promptly instructed the jury to disregard their testimony.

Further, the court also instructed the jury immediately before deliberations that it was to disregard

any testimony for which the court had sustained an objection. Additionally, there was no other

mention of defendant having been to federal prison or having an FBI fingerprint card. Thus, any

possibility of prejudice was cured by the court’s rulings and instructions, which the jury is



                                                - 13 -
2022 IL App (2d) 210494-U


presumed to have followed (see People v. Johnson, 2020 IL App (1st) 162332, ¶ 61). Finally, to

the extent Shah’s and Aper’s testimony was improper, it was inconsequential in light of the

evidence of defendant’s guilt.

¶ 59   Because defendant has failed to show that the combination of Shah’s and Aper’s testimony

so prejudiced him that he was denied a fundamentally fair trial, the trial court did not abuse its

discretion in denying his motion for a mistrial. Thus, we need not decide whether any error in

denying the motion for a mistrial was harmless.

¶ 60                                   III. CONCLUSION

¶ 61   For the reasons stated, we affirm the judgment of the circuit court of Kane County.

¶ 62   Affirmed.




                                              - 14 -